In re Lucas, John; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. A, No. 501723; to the Court of Appeal, First Circuit, No. 2010 KW 2018.
Writ granted in part; otherwise denied. If it has not done so already, the district court is ordered to supply relator with a copy of the transcript of his guilty plea colloquy, see State ex rel Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094, and to furnish proof of compliance to this Court. In all other respects, relator’s application is denied.